

 
 

--------------------------------------------------------------------------------

 

FIFTH AMENDED AND RESTATED REVOLVING CREDIT LOAN NOTE*
 
*amending and restating Fourth Amended And Revolving Credit Loan Note dated
March 1, 2010 in the amount of $2,000,000.00.
 
$2,000,000.00
 
Due Date:  The earlier of demand
or April 1, 2011 Dated: eff. April 1, 2010
 
FOR VALUE RECEIVED, the undersigned (whether one or more in number, "Borrower",
and if two or more in number, shall be jointly and severally bound), promises to
pay to the order of GREENFIELD COMMERCIAL CREDIT, L.L.C., a Michigan limited
liability company (the "Lender"), at its office at 300 East Long Lake Road,
Suite 180, Bloomfield Hills, Michigan 48304, or at such other place as Lender
may designate in writing, the principal sum of Two Million and 00/100 Dollars
($2,000,000.00), or such lesser sum as shall have been advanced by Lender to
Borrower pursuant to that certain Fifth Amendment To Loan And Security Agreement
dated as of this date between Borrower and Lender (which, together with all
amendments and modifications thereof, is hereinafter referred to as the "Loan
Agreement"), plus interest as hereinafter provided, all lawful money of the
United States of America, in accordance with the terms hereof.
 
The unpaid principal balance of this Fifth Amended And Restated Note (“Note”)
shall bear interest computed upon the basis of a year of 360 days for the actual
number of days elapsed in a month, at a rate of interest (the "Effective Rate")
which is equal to seven (7.0%) percentage points above LIBOR (hereafter
defined), as such rate shall vary from time to time, upwards and downwards, and
each such LIBOR change shall cause an identical change in the Effective Rate to
occur based upon the rate published on the date which is two business days prior
to the beginning of each month, effective for the upcoming month.  "LIBOR" means
the London interbank offered rate for three months, published from day to day in
the wall street journal in its Money Rates column.  Should such publication not
continue to publish LIBOR, then Lender will select a comparable announced
rate.  LIBOR shall not be less than 2%, irrespective of the actual published
rate.
 
Interest on all principal amounts advanced by Lender from time to time and
unpaid by Borrower shall be paid on the first day of the month following
execution of this Note, and on the same day of each month thereafter until the
Due Date, upon which date the entire unpaid principal balance of this Note,
together with all accrued and unpaid interest, shall be due and payable in
full.  Borrower shall pay to Lender a late charge of five percent (5%) of any
monthly payment not received by Lender within ten (10) calendar days after said
payment is due, which late charge shall be payable on the next monthly payment
date or on demand.  In addition to the foregoing, Borrower shall pay to Lender
on the first day of each month with respect to the prior calendar month or
portion thereof, the amount, if any, necessary to pay the fees as set forth in
the Loan Agreement.
 
Advances of principal, repayment, and readvances may be made under this Note
from time to time, upon the terms set forth in the Loan Agreement and said Loan
Agreement is incorporated herein by reference.  Mandatory repayments of
principal before the Due Date shall be made by Borrower to Lender pursuant to
the Loan Agreement.  If, prior to the Due Date,
 

 
 

--------------------------------------------------------------------------------

 

Borrower pays the balance of the Note after demand or terminates the Loan,
whether voluntarily or involuntarily, Borrower shall pay to Lender as liquidated
damages and as compensation for the costs of being prepared to make funds
available under the Loan Agreement a termination fee as set forth in the Loan
Agreement.
 
All advances made hereunder shall be charged to a loan account in Borrower's
name on Lender's books, and Lender shall debit to such account the amount of
each advance made to, and credit to such account the amount of each repayment
made by Borrower.  Lender shall furnish Borrower with a monthly statement of
Borrower's loan account, which statement shall be deemed to be correct, accepted
by, and binding upon Borrower, unless Lender receives a written statement of
exceptions from Borrower within thirty (30) days after such statement has been
furnished.  Borrower expressly assumes all risks of loss or delay in the
delivery of any payments made by mail, and no course of conduct or dealing shall
affect Borrower's assumption of these risks.
 
Upon the Due Date, which Borrower acknowledges may be upon demand, Lender,
without prior notice to Borrower, may declare the entire unpaid principal
balance of this Note and all accrued interest, together with all other
indebtedness of Borrower to Lender, to be immediately due and payable.  Upon the
occurrence of any Default specified on the Loan Agreement or upon demand, the
unpaid principal balance of this Note shall bear interest at a rate which is
four percent (4%) greater than the Effective Rate otherwise applicable.  After
Default or demand, Lender may apply its own indebtedness or liability to
Borrower to any indebtedness due under this Note.  Borrower agrees to pay all of
the Lender's costs incurred in the collection of this Note as provided in the
Loan Agreement.
 
Acceptance by Lender of any payment in an amount less than the amount then due
shall be deemed an acceptance on account only.  Upon any Default, neither the
failure of the Lender promptly to exercise its right to declare the outstanding
principal and accrued unpaid interest hereunder to be immediately due and
payable, nor the failure of the Lender to demand strict performance of any other
obligation of the Borrower or any other person who may be liable hereunder,
shall constitute a waiver of any such rights, nor a waiver of such rights in
connection with any future default on the part of the Borrower or any other
person who may be liable hereunder.
 
Borrower acknowledges that no Default is necessary for Lender to make demand.
 
Borrower and all endorsees, sureties and guarantors hereof hereby jointly and
severally waive presentment for payment, demand, notice of non-payment, notice
of protest or protest of this Note, and Lender diligence in collection or
bringing suit, and do hereby consent to any and all extensions of time,
renewals, waivers or modifications as may be granted by Lender with respect to
payment or any other provisions of this Note, and to the release of any
collateral or any part thereof, with or without substitution.  The liability of
Borrower under this Note shall be absolute and unconditional, without regard to
the liability of any other party.  This Note and all rights and obligations
hereunder shall be governed by the laws of the State of Michigan.
 
In no event whatsoever shall the interest rate and other charges charged
hereunder exceed the highest rate permissible under any law which a court of
competent jurisdiction shall, in the
 

 
 

--------------------------------------------------------------------------------

 

final determination, deem applicable hereto.  In the event that a court
determines that Lender has received interest or other charges hereunder in
excess of the highest rate applicable hereto, Lender shall either, in its sole
discretion, promptly apply such amounts to the principal due hereunder or refund
such amount to Borrower and the provisions herein shall be deemed amended to
provide for such permissible rate.
 
This Note is issued pursuant to the terms of the Loan Agreement and is secured
by the Collateral, as defined in the Loan Agreement.  All of the terms,
covenants and conditions of the Loan Agreement are hereby made a part of this
Note and are hereby incorporated by reference.



 
"BORROWER"
     
ARIZONA LNG, L.L.C.
 
a Nevada limited liability company
 
By:  New Earth LNG, LLC, a Delaware limited liability company
 
Its:   Sole Member
         
By:  /s/ Cem Hacioglu
 
Cem Hacioglu
 
Its:  President and CEO
     
and
     
APPLIED LNG TECHNOLOGIES USA,  L.L.C., a Delaware limited liability company
 
By:  New Earth LNG, LLC, a Delaware limited liability company
 
Its:   Sole Member
         
By:  /s/ Cem Hacioglu
 
Cem Hacioglu
 
Its:  President and CEO






 
 

--------------------------------------------------------------------------------

 
